DETAILED ACTION
This action is in response to the application filed on 5/21/2021. 
Claims 1-110 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 5/21/2021 and 5/21/2021 have been considered by the examiner (see attached PTO-1449).


Allowable Subject Matter
Claims 1-110 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a multi-camera vision system for a vehicle utilizing a plurality of cameras to image a plurality of vehicle exterior images in which a single coaxial cable with a single core and a shielding layer are used to provide both control signal, image signal and a DC power supply to the camera, the control data having an associated data frequency bandwidth with a carrier frequency lower than the carrier frequency of the image data having an associated data frequency bandwidth and where no frequency within the control data frequency bandwidth overlaps with any frequency within the image data frequency bandwidth.

Prior art was found for the claims as follows:


De Wind discloses a vision system for a vehicle in which a single coaxial cable is used to connect the image processor and a camera.

- Baker (US 6115159 A)
Baker discloses a triaxial cable for connecting a video processor and a camera, the triaxial cable carrying the image signal, control signal and power to and from camera.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 45 and 81, a multi-camera vision system for a vehicle utilizing a plurality of cameras to image a plurality of vehicle exterior images in which a single coaxial cable with a single core and a shielding layer are used to provide both control signal, image signal and a DC power supply to the camera, the control data having an associated data frequency bandwidth with a carrier frequency lower than the carrier frequency of the image data having an associated data frequency bandwidth and where no frequency within the control data frequency bandwidth overlaps with any frequency within the image data frequency bandwidth.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE N NOH/
Primary Examiner
Art Unit 2481